Citation Nr: 0025350	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance of another person or on 
account of being housebound.

2.  Entitlement to service connection for residuals of injury 
to the left femur and ilium.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of in- service exposure 
to coal dust and/or tobacco use or, alternatively, secondary 
to nicotine dependence acquired during service.

4.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1950 to 
November 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate decisions issued by the New Orleans, 
Louisiana, Regional Office of the Department of Veterans 
Affairs (VA).  In a decision dated in July 1998, the RO 
denied a claim for entitlement to special monthly pension as 
well as claims for service connection for COPD and residuals 
of injury to the left femur and ilium.  In a rating decision 
dated in September 1998, the RO denied a claim for service 
connection for nicotine dependence as well as a claim for 
service connection for COPD due to tobacco use in service or 
secondary to nicotine dependence acquired in service.  The 
Board has rephrased the issues listed on the title page to 
better reflect the claims on appeal.

The Board notes that the appellant filed his tobacco use and 
nicotine dependence claims in January 1998.  The current 
legislative prohibition of service connection awards for 
disability attributable to tobacco use during active service 
only pertains to claims filed on or after June 9, 1998.  See 
Internal Revenue Service Restructuring and Reform Act of 
1998. Pub. L. No. 105-206, 112 Stat. 865, § 8202 (1998) (now 
codified at 38 U.S.C.A. § 1103 (West Supp. 1999).  As such, 
the current legislative prohibition has no effect on the 
disposition of this appeal.

The claim for entitlement to service connection for COPD as a 
result of in- service exposure to coal dust and/or tobacco 
use or, alternatively, secondary to nicotine dependence 
acquired during service is addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claim for 
entitlement to special monthly pension has been obtained by 
the RO.

2.  The appellant is capable of dressing, bathing, eating, 
walking, attending to the wants of nature unassisted and 
protecting himself in his own environment.

3.  The appellant has assignable disability evaluations of 
100 percent for COPD, 30 percent for anxiety disorder and/or 
recurrent major depression and 10 percent for degenerative 
joint disease of the lumbar spine with kyphosis.  His other 
disabilities are ratable at 0 percent.

4.  The appellant is not blind or bedridden, is not a patient 
in a nursing home, and is mentally competent.

5.  There is no competent medical evidence of record 
establishing a causal relationship, or nexus, between the 
appellant's current disability of the left femur and ilium 
and his active service.

6.  The claim for service connection for residuals of injury 
to the left femur and ilium is not plausible.

7.  The appellant has presented competent medical opinion 
that he acquired nicotine dependence in service.

8.  The appellant's claim for service connection for acquired 
nicotine dependence is plausible, and VA has a further duty 
to assist him in the development of his claim.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on the need for aid and attendance of another person, 
or on account of being housebound, have not been met.  
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352, 4.40, 4.45, 4.71a, 4.97, 4.130, Diagnostic Codes 6604, 
5292, 5293, 5295, 9400, 9434 (1999).

2.  The claim of entitlement to service connection for 
residuals of injury to the left femur and ilium is not well 
grounded, and there is no further duty to assist the 
appellant in the completion of his application.  38 U.S.C.A. 
§§ 5103(a) and 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
acquired nicotine dependence is well grounded, and VA has a 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special monthly pension

The appellant contends, in essence, that his current 
disabilities are so disabling as to render him housebound 
and/or to require the regular aid and attendance of another 
person.  His allegations and the evidence of record, when 
viewed in the light most favorable to his claim, are 
sufficient to well ground his claim within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 
629, 631 (1992).  Furthermore, he has submitted a private aid 
and attendance examination report and has undergone extensive 
VA examinations, to include an aid and attendance 
examination.  The record does not reflect the existence of 
any additional information necessary for an equitable 
disposition of this claim.  The Board accordingly finds the 
duty to assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

A veteran, who is otherwise entitled to VA pension, may 
receive an additional monthly pension where he/she is 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  38 U.S.C.A. § 1521(d) 
(West 1991); 38 C.F.R. § 3.351 (1998).  Eligibility for such 
benefits requires that the veteran establish that he/she (1) 
is blind or functionally blind; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c) 
(1999).

Under VA law and regulations, a factual need for aid and 
attendance is established where the veteran meets the 
following considerations: inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. 
§ 3.352(a) (1999).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but he is not required to 
satisfy all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet.App. 222, 224 (1996).  Nevertheless, it is 
"mandatory" for the VA to consider all of the above- 
mentioned factors within the regulation.  Id. at 224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if a veteran is permanently 
housebound.  38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (1999).  A condition precedent to receiving 
monthly pension at the housebound rate is a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under §4.17 of Chapter 38).  38 C.F.R. 
§ 3.351(d) (1999).  In addition to a single permanent 
disability rated as 100 percent disabling, a claimant must 
either show 1) the presence of additional disability 
separately ratable at 60 percent or more involving different 
anatomical segments or bodily systems from the disability 
rated as 100 percent, see 38 C.F.R. § 3.351(d)(1), or; 2) the 
disabilities cause the claimant to become "permanently 
housebound" by being substantially confined to his dwelling 
(ward or clinical area if institutionalized) and the 
immediate premises with a showing that it is reasonably 
certain that the disability and resultant confinement would 
continue throughout the remainder of his/her lifetime.  
38 C.F.R. § 3.351(d)(2) (1999).

According to his statements of record, the appellant contends 
that he is substantially confined to his home due to the 
severity of his various disabilities.  He complains that he 
is unable to mow his lawn, make a garden or cut firewood.  He 
cannot drive the fifty-mile distance to the VA medical 
center, and recently required home care for a period of a 
week following prostate surgery.  He suffers from anxiety 
attacks which causes him to lose control of his bladder and 
bowels.  He finally indicates that, due to the increasing 
severity of his COPD, he is on the verge of requiring oxygen 
at all times.

The appellant's private medical records first reveal that he 
was deemed totally disabled due to orthopedic disabilities, 
which included healing fracture deformities of the left T4 
rib, left ilium and right pubic bone as well as degenerative 
changes of the lumbar segments with subluxations at L4 and 
L5, and pulmonary emphysema.  A March 1985 VA examination 
revealed additional complaint of an ulcer of the right leg 
and history of skin cancer removal of the left wrist and 
colon polyps.  The RO granted entitlement to non- service 
connected pension later that year.  

Subsequently, the appellant's VA and private clinical records 
show treatment for various disorders, to include his 
orthopedic and respiratory complaints.  He was diagnosed with 
irritable bowel syndrome manifested by occasional diarrhea in 
March 1997.  In April 1997, his private examiner noted 
impressions of urinary tract infection/prostatitis, weight 
loss and probable right heart failure secondary to 
emphysema/COPD.  His examiner recommended home delivery of 
oxygen due to his severe COPD in July 1997.  In October 1997, 
he was treated for a musculoskeletal strain of the left back 
after attempting to fix plumbing underneath his house.

In December 1997, the appellant filed his claim for special 
monthly pension by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound.  At that time, he indicated that he was placed on 
oxygen and 200 milligrams (mg) of Theophylline due to the 
severity of his COPD.  In support of his claim, he submitted 
a private aid and attendance evaluation by R.D.H., M.D.  This 
report recorded a diagnosis of COPD with limitations of 
walking "very little" due to dyspnea, traveling "short 
distances" and brief excursions from the home of "2- 3 
hours."  However, the examination report also indicated that 
he was capable of driving a car, caring for needs of nature, 
feeding himself, dressing himself, bathing himself, getting 
out of bed and remaining out of bed all day.  He also had the 
mental capacity to contract or manage his own affairs.  In a 
subsequent statement, the appellant alerted the RO that he 
failed to tell Dr. H. that he suffered from bi- weekly 
anxiety attacks with complete loss of control of his bladder 
and bowels.

In January 1998, the appellant underwent extensive VA 
examinations.  His orthopedic complaints primarily involved 
intermittent low back pain aggravated by standing or damp 
weather and onset of pain and numbness in his feet upon 
prolonged standing.  He further complained that he was unable 
to rake his yard or bend over without pain.  He did not use 
any assistive walking devices.  His spine examination 
indicated a diagnosis of degenerative joint disease of the 
lumbar spine with kyphosis of the thoracic spine manifested 
primarily by range of motion limited by pain.  His 
neurological examination revealed a slight antaxic gait while 
walking tandem gait, but normal muscle mass, strength and 
tone of the upper and lower extremities.  He was given 
diagnostic impressions of localized back pain, incontinence 
of bladder and bowel likely secondary to anxiety neurosis and 
peripheral neuropathy.

The appellant's respiratory complaints primarily involved 
shortness of breath upon walking a quarter of a block, 
productive cough of clear, bubbly sputum, loss of appetite 
and weight loss.  He had to sleep sitting up, but was able to 
get around the home on most days.  He was prescribed oxygen 
at home on an as needed basis, which he used two to three 
times per week, Atrovent, Albuterol, Albuterol nebulizer 
treatments and Theo- Dur 200 mg. twice a day.  Pulmonary 
Function Testing (PFT) revealed readings of FEV- 1 (forced 
expiratory volume in one second) of 19% predicted value, FEV- 
1/FVC (FEV- 1 divided by forced vital capacity) of 51% 
predicted value.  An addendum to the PFT results indicated 
that his vital capacity was too small to perform the test for 
diffusion capacity of carbon monoxide by single breath method 
(DLCO).  There was no evidence of cor pulmonale or right 
ventricular hypertrophy (RVH) on electrocardiograph testing 
(EKG).  He was given a diagnosis of severe obstructive and 
restrictive COPD with service-acquired nicotine dependence.  

On mental disorders examination, the appellant reported a 
previous history of panic attacks with loss of control of 
bladder and bowels which he related to the stress of a family 
loss and his concern over his breathing.  He indicated that 
such symptoms had subsided for the past five to six months.  
His daily activities included coming to town, eating his 
meals, visiting friends, watching television and sleeping.  
His lung disease caused him to use his oxygen once a day and 
sleep sitting up.  He also had trouble cleaning and shopping.  
He did not eat well and had lost weight.  He was given a 
diagnosis of anxiety disorder, not otherwise specified (NOS), 
with a current Global Assessment Functioning (GAF) score of 
65 which, according the examiner, represented some difficulty 
with an occasional anxiety attack but most of his difficulty 
related to his chronic lung disease.  The examiner also 
indicated that the appellant was capable of managing his 
funds.

On aid and attendance or housebound evaluation, the appellant 
again indicated that his daily activities included driving to 
Winfield to get his meals at the Council on Aging and 
visiting with friends.  He had a cachectic appearance with a 
limited state of nutrition.  He drove to the examination.  He 
was not hospitalized or bedridden.  His vision was 
acceptable.  He was capable of managing his own affairs and 
protecting himself in his own environment.  He could not walk 
more than a quarter of a block, and complained of 
incontinence when extremely short of breath.  There were no 
limitations of his upper or lower extremities.  His 
ambulation was limited by his shortness of breath, but he did 
leave his home on a daily basis.  His diagnoses were severe 
COPD with service acquired nicotine dependence, degenerative 
joint disease with kyphosis and bowel and bladder 
incontinence most likely due to vagal response to extreme 
shortness of breath.

The appellant's subsequent private medical records reveal 
that he was admitted to Link Care Community Mental Health 
Services Partial Hospitalization Program in October 1998.  A 
psychological functioning report noted his primary features 
included severe anxiety and depression, eating and sleeping 
disorders, panic attacks, obsession with death and severe 
physical problems.  However, he remained cognitively intact.  
He also had hobbies of fishing, traveling, looking at antique 
cars and using his hands for woodworking.  He was treated 
based upon a diagnosis of severe, recurrent major depressive 
disorder without psychosis.  He was released for outpatient 
treatment in November 1998 and showed improvement in mood, 
energy, outlook and sleep.  When he was discharged from the 
hospital, the Global Assessment of Functioning score was 
indicative of moderate symptoms.

Upon review of the evidence of record, the Board finds that 
the appellant's disabilities are not so disabling as to 
render him unable to care for himself.  In so deciding, the 
Board is cognizant of the fact that he experiences orthopedic 
disability of the lumbar spine which causes him pain and 
limits his range of motion.  Also, he has a severely 
disabling respiratory disability that restricts his walking 
to very short distances and interferes with his sleep and 
ability to perform daily chores.  Additionally, he has a 
psychiatric disorder which causes him anxiety attacks and 
depression.  However, his private and VA evaluations clearly 
show that he is mentally competent and capable of dressing 
and undressing himself, walking unassisted, attending to the 
wants of nature, keeping himself clean and protecting himself 
in his own environment.  He is able to drive out of town to 
eat dinner and visit with friends on a daily basis.  He is 
not blind, bedridden or hospitalized.  In view of this 
evidence, the Board finds, by a preponderance of the 
evidence, that the appellant is not entitled to special 
monthly pension based on the need for aid and attendance of 
another person.

With respect to the appellant's claim for special monthly 
compensation at the housebound rate, the Board notes that the 
condition precedent of at least one disability rated as 100 
percent disabling has been met.  In this respect, his FEV- 1 
predicted value of 19% on his 1998 PFT warrants a 100 percent 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6604.  As 
such, he would be entitled to the housebound rate with the 
presence of additional 60 percent disability, see 38 C.F.R. 
§ 3.351(d)(1), or permanent housebound status.  38 C.F.R. 
§ 3.351(d)(2) (1999).

In this case, the evidence shows that the appellant's 
degenerative joint disease with kyphosis results in 
intermittent back pain and limitation of motion with 
increased back pain and foot numbness on use.  Even with 
consideration of functional loss of use due to pain, his 
disability would warrant a 10 percent disability rating under 
Diagnostic Codes 5292, 5293 or 5295.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a (1999).  The evidence also shows that the 
appellant experienced an exacerbation of psychiatric symptoms 
for which he was admitted to a private partial 
hospitalization program in October 1998.  These symptoms 
included an incapacitating anxiety.  However, he responded to 
treatment, so that when he was discharged from the program in 
November 1998, he exhibited no more than moderate symptoms.  
As such, he is not entitled to a disability evaluation in 
excess of 30 percent under Diagnostic Codes 9400 or 9434.  
38 C.F.R. § 4.130 (1999).  His other disabilities, to include 
his bowel and bladder incontinence, are asymptomatic at 
present and do not warrant compensable evaluations.

Furthermore, both private and VA evaluations clearly show 
that the appellant is not substantially confined to his home 
or his immediate area, and he is not institutionalized.  
Rather, the evidence shows that he leaves his home on a daily 
basis to visit his friends and eat dinner.  Thus, by a 
preponderance of the evidence, the Board finds that the 
appellant is not entitled to special monthly compensation at 
the housebound rate.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).


II.  Service connection - left femur and ilium

The appellant contends that he manifests residual disability 
from an injury to the left femur and ilium in service.  In 
this respect, he indicates that he received in- service 
treatment for injury to the left femur and ilium in December 
1950 after being robbed by two servicemen.  In making a claim 
for service connection, he has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, he must present 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Absent such a showing, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
In this case, a December 1984 private examination report 
reveals that the appellant fractured his left hip during a 
work- related injury on October 2, 1982.  At the time of 
examination, he manifested post- traumatic deformity of the 
left ilium with complaint of severe left hip and leg pain.  
For purposes of a well grounded analysis, the Board finds 
that the evidence is sufficient to support a finding of a 
current disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
Service medical records do show that the appellant was 
treated for a stiff left leg due to "muscle spasm" in 
October 1951.  An undated SH Form 31 from Fort Belvoir, 
Virginia does note evidence of dried blood over the lips 
after being attacked by two soldiers, but also states 
"[t]his man shows no evidence of injury."  The remainder of 
his service medical records is negative for complaint, 
treatment, manifestation or diagnosis of residual injury to 
the left femur and ilium.  His separation examination, dated 
in October 1952, revealed a "normal" clinical evaluation of 
the "lower extremities."  For the limited purposes of a 
well grounded analysis, however, the Board will presume the 
truthfulness of his assertions that he injured his left femur 
and ilium in service, as required by King v. Brown, 5 
Vet.App. 19, 21 (1993).

Nonetheless, upon review of the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
residuals of injury to the left femur and ilium is not well 
grounded as he has failed to satisfy the third Caluza 
requirement.  The record first reveals a diagnosis of post- 
traumatic deformity of the left ilium in December 1984.  At 
that time, the appellant's private examiner related the 
fracture injury to a work related accident which occurred on 
October 2, 1982.  On VA orthopedic examination in March 1985, 
the appellant reported that he injured his left hip while 
working in an automobile body repair shop in October 1982, 
and an impression was given of history of traumatic injury at 
work involving fracture of the pelvis.  There is no medical 
evidence of treatment for left femur and ilium disability 
prior to October 1982.  There is also no medical evidence of 
a causal relationship between any current disability of the 
left femur and ilium and his military service.  In the 
absence of such a nexus opinion, his lay assertions of such a 
causal relationship, in and of themselves, are insufficient 
to well ground his claim.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992) (a lay person is not competent to speak to matters 
involving medical causation or diagnosis).

Accordingly, the Board must deny the appellant's claim of 
service connection for residuals of injury of the left femur 
and ileum as not well grounded.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well 

grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
held that, absent the submission and establishment of a well 
grounded claim, VA cannot undertake to assist a claimant in 
developing facts pertinent to his/her claim.  Morton v. West, 
12 Vet.App. 477, 486 (1999).  See Epps v. Gober, 126 F.3d 
1464, 1467 (Fed.Cir. 1997), cert denied, ____ U.S. ____,118 
S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his or her application.  See 
Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the RO has issued 
a Statement of the Case which notified him of the reasons and 
basis for the denial of his claim.  The record also does not 
reveal any sources of additional information which, if 
obtained, would be sufficient to well ground his claim.  See 
Hicks v. West, 12 Vet.App. 86 (1998) (no duty to assist in 
obtaining medical evidence which, if presumed true, would be 
insufficient to well ground the claim).  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

III.  Service connection - nicotine dependence

The appellant contends that he acquired nicotine dependence 
during his active service.  He gives a history of beginning 
smoking at the age of 22 in December 1951.  He smoked one 
pack of cigarettes per day while in service, and indicates 
that the U.S. Army provided him cigarettes at reduced prices.  
His March 1985 VA examination report also records a history 
of smoking 3 packs per day at various intervals.  His January 
1998 VA respiratory examination report, as well as his aid 
and attendance examination report, recorded diagnoses of 
"service- acquired nicotine dependence."  His January VA 
mental disorders examination, however, did not offer a 
diagnosis of nicotine dependence.

Based upon the above, the Board is of the opinion that the 
appellant has submitted a plausible claim for service 
connection for nicotine dependence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995).  In this respect, he has presented 
medical opinions from a respiratory specialist and a medical 
doctor that his nicotine dependence was acquired in service.  
See Hensley v. West, 212 F.3d. 1255, 1261 (Fed.Cir. 2000) 
(the burden of persuasion for establishing a well grounded 
claim is unique, and uniquely low).  However, the Board is of 
the opinion that, before this case is decided, the appellant 
should undergo VA psychiatric examination as the subject 
matter involving diagnosis and etiology of nicotine 
dependence is more properly addressed by a specialist in 
psychiatry.  See Sklar v. Brown, 5 Vet.App. 140, 146 (1993) 
(diagnosis of a mental disorder by a specialist in arthritis 
and rheumatology holds little probative weight).

ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or on account of being 
housebound, is denied.

The claim for service connection for residuals of injury to 
the left femur and ilium is denied as not well grounded.

The claim for service connection for acquired nicotine 
dependence is well grounded.  To this extent only, the appeal 
is granted.

REMAND

As the claim of claim of entitlement to service connection 
for nicotine dependence is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to his claim.  See Morton, 12 Vet.App. at 486.  As 
indicated above, the Board is of the opinion that the 
appellant should undergo VA psychiatric examination in order 
to determine whether he acquired nicotine dependence in 
service.

The Board will defer consideration of the claim for 
entitlement to service connection for COPD as a result of in- 
service exposure to coal dust and/or tobacco use or, 
alternatively, secondary to nicotine dependence acquired 
during service until completion of the VA psychiatric 
examination.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appellant's current 
VA and private clinical records, both inpatient 
and outpatient, and associate those records with 
the claims folder.

2.  The appellant is hereby advised of his right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by a specialist in psychiatry in order 
to determine whether the appellant acquired 
nicotine dependence in service.  The examiner 
should review the contents of the claims file, and 
obtain relevant history from the appellant.  
Following the examination, the examiner should 
express opinion as to whether it is at least as 
likely as not that the appellant acquired nicotine 
dependence in service?  The examiner must provide 
a rationale for the opinions expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should be 
made available to the examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for his scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

5.  Following the completion of the above, the RO 
should readjudicate the claims of service 
connection for nicotine dependence and service 
connection for COPD as a result of in- service 
exposure to coal dust and/or tobacco use or, 
alternatively, secondary to nicotine dependence 
acquired during service.  Consideration should be 
given to all the evidence of record, to include 
any additional evidence obtained pursuant to this 
remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



